SCHOTT, Judge.
We grant certiorari on the application of the State of Louisiana to consider the validity of a judgment of the trial court allowing the defendant to have access to Department of Health and Human Resources (DHHR) case records of a nine-year-old victim. Defendant was given an opportunity to respond to the state’s application and declined to do so.
Defendant is charged with molestation of the child in violation of R.S. 14:81.2. The child is in a foster home and has been a ward of the state since 1979. Defendant filed a motion for pre-trial examination of the victim to determine his competency to testify and moved alternatively for an order allowing the victim to be examined by a clinical psychologist of defendant’s choice or for an order to DHHR to turn over to defendant all records on the child. The court appointed a psychiatrist to examine the child and report on his competency to testify and ordered that the victim’s records would be supplied to defendant.
R.S. 46:56 prohibits the release of these records to defendant. Defendant cites no authority and we know of none which authorizes the trial court to order the release of the records to the defendant at this stage of the proceedings where the only question for the court’s determination is the child’s competency to testify in accordance with R.S. 15:469.
Accordingly, that portion of the March 28 judgment of the trial court ordering that the defendant be supplied with the victim’s history is reversed and set aside.
REVERSED.